Title: To George Washington from Colonel Christian Febiger, 29 November 1778
From: Febiger, Christian
To: Washington, George


  
    May it please your Excellency
    Hackinsack [N.J.]29[th] of Novembr 1778
  
In Obedience to Orders from Major Generall Lord Stirling to communicate to your Excellency as well as to him, what Intelligence I could receive and the Discoveries I could make of the Enemy’s Situation in New York.
  
  
  
  I beg Leave to inform your Excellency that from severall persons I learn, that the Enemy have stopd for the present any further preparations for an Embarkation, this is further confirmed by their laying in large Stores of Wood, from severall paragraphs in their papers, a late Proclamation of the Commissioners in Consequence of a petition from the Merchants and Traders, allowing them a Prolongation of severall Priviledges therein mention’d till the 1st of June next, But a stronger proof is want of Transports, of which I am well convincd, they have but a small Number left. From a man who was two Days on Powles Hook, and whose Account, I find by my own Observations to be true I learn, that the 64[th] Regt of about 280 men and one Troop of the Queens light Dragoons are station’d there, on the hook are three Redoubts, one on the East End of the Hook appears circular & large, has two Buildings in it where the horse Keeps, Between the Center and the Western Redoubt lays the 64[th] encampd in Tents.
The Hook is abatied all round, and at the Distance of about 70 Yards apart are Redans, on the Edge of the Marsh is an advanced Foss filld with Water by the Tide, over which is a Drawbridge, from thence they advance a Sergt & twelve to a small Redan who advances and retires with the Morning and Evening Gun. A Sloop of 20 Guns lays between Hoback & York and a small Distance below Powles Hook lays the Admirals Ship, The Monmouth a 74, who was dismasted is refitting in the Docks, where also the Lord Townsend of 28[th] Guns double fortified Twelves, who has taken in the heavy Artillery and Waggons, that stood in the Commons near the new Goal, is refitting. On the 26[th] I sent Captn Parker an Intelligent & good Officer of my Regt & a party with good Guides to make what Discoveries he could of the Enemy’s Situation, inclos’d I send his Report to me, and their Situation is at present as it was except the Encampment mention’d is West of Fort Washington and now lessen’d to about 60 Tents and the Encampment near Bunker hill consists of Six Double Rows of 10 Tents each Side.
  The Transports that saild were only 34 and from a Deserter, who left them in York, they had on Board 1800 Scotch Troop & one or two Regts of Hessians, But the Accounts of their Destination differs much: The Roebuck has saild and it is said had on Board the Comissioners, they are gone either in her or some other, it’s currently reported in new York, that Lord Cornwallis, Sir Wm Erskine and Genl Grey are going home soon. On the 27[th] I reconnoitred the Lines myself from above Fort Washington to Bergen point, and find them still working on their hutts, and from severall corroborating Accounts I learn that the Remainder of their Troops are Billetting in New York. By Orders from Generall Green receiv’d on Friday 
    
    
    
    Morning 4 o’Clock, I detachd parties of horse and Foot, in Quest of the Villains that took Colo. Ward & Mr Bradford Captn Taliafero I order’d nearest on the Lines, his Report I likewise enclose, all the by Ways & Roads through Paskiak, Skralenburgh by Fort Lee and back to the Liberty Pole were scourd by Lt Smith with 8 light Dragoons Lt Cowherd with 10 Infantry mounted by different Routs well Guided, But unfortunately the Intelligence came too late, they were seen on horseback and trackd to the Fork of the Hoback and Bergen Roads, and I believe, that Colol Ward & Mr Bradford were carried to Hoback and crossd as they had taken the Bridge leading on to Hoback point or Island up after them.
the horses and plunder they carried over to Powles Hook. My Regiment is hardly sufficient to Keep necessary Guards for our own Security, which renders it very severe Duty to Keep a Guard at the Liberty Pole and parties out to intercept the Villains that are dayly carrying Supplies to the Enemy. Your Excellency may at the same Time depend on the Exertion of every Effort in my power both for the Security of the Post and preventing Supplies going in. I have the Honor to be May it please Your Excellency with all due Respect Your most obedient Most humble Servant

  Christian Febiger Colo. 2nd Va Regt

